EXHIBIT 99 For additional information, contact: T. Heath Fountain Executive Vice President and Chief Financial Officer (229) 878-2055 HERITAGE FINANCIAL GROUP, INC. 2% VERSUS 2011, INCREASING TO $6.8 MILLION OR $0.85 PER DILUTED SHARE FOURTH QUARTER NET INCOME UP 80% TO $2.4 MILLION OR $0.31 PER DILUTED SHARE ALBANY, Ga. (January 24, 2013) – Heritage Financial Group, Inc. (NASDAQ: HBOS), the holding company for HeritageBank of the South, today announced unaudited financial results for the quarter and year ended December 31, 2012.Highlights of the Company's results for the year ended 2012 include: · Net income of $6.8 million or $0.85 per diluted share, up 77% from net income of $3.8 million or $0.47 per diluted share for the year ended 2011; · Excluding special items for each year, net income was $5.4 million or $0.67 per diluted share for 2012 versus net income of $1.6 million or $0.19 per diluted share for 2011 (see reconciliation of non-GAAP items); · Loan growth for the year, excluding loans acquired through FDIC-assisted acquisitions, of $151.3 million or 35% from 2011; · A decrease in loans acquired through FDIC-assisted acquisitions for the year of $41.9 million or 33% from 2011; · A decrease in provision for loan losses, excluding FDIC-acquired loans, of $395,000 to $2.5 million for the year compared with $2.9 million for 2011; · Provision for loan losses of $3.4 million for FDIC-acquired loans with approximately 80% of the losses reimbursable by the FDIC versus no provision expense on such loans for 2011; and · A decrease in net charge-offs to 0.19% for the year compared with 0.82% for 2011. Commenting on the results, Leonard Dorminey, President and Chief Executive Officer, said, "During 2012, our team worked hard to explore new opportunities for growth, effectively assimilate our recent acquisitions to capitalize on the benefits of that expansion, and optimize our operations at every level of our organization.Those efforts paid off handsomely in 2012 with significantly increased earnings, robust organic loan growth, and strong contributions from our mortgage banking and brokerage departments.Moreover, during 2012, we implemented several expense management initiatives that are anticipated to reduce costs by approximately $1.2 million in 2013. "While we expect to face ongoing challenges in 2013 regarding both the competitive and interest rate environments, we remain confident in our outlook for the coming year," Dorminey continued."Considering the fundamental strength of our operations, the success we have achieved in integrating recent acquisitions, our expanded footprint in the Southeast, and bolstered by anticipated cost reductions, we look forward to a successful and promising year in 2013." Expense Management Initiatives During the third quarter of 2012, the Company completed an early retirement program for certain employees announced during the second quarter of 2012 at a cost of $641,000.It is anticipated that the early retirement program will generate annual savings of approximately $700,000 per year beginning in 2013. -MORE- HBOS Reports Fourth Quarter 2012 Results Page 2 January 24, 2013 Additionally, during the fourth quarter of 2012, the Company closed two branches, one each in Collins and Guyton, Georgia, which were acquired in FDIC-assisted acquisitions.Combined, these branches had loans of approximately $5 million and deposits of $13 million.The Company does not expect to experience a significant reduction in customer relationships in these areas and will seek to service these customers from nearby branches.The Company anticipates expense savings of approximately $500,000 per year beginning in 2013 related to these closures. Capital Management Initiatives During the fourth quarter of 2012, the Company paid a special one-time dividend of $0.20 per share in addition to the normal quarterly dividend of $0.04 per share.The special one-time dividend was equivalent to and in lieu of regular quarterly dividends that would have been anticipated to be paid in 2013.The Company also repurchased approximately 73,000 shares of common stock at an average price of $13.50 under its stock repurchase program.The program, which expires in October 2013 unless extended or otherwise completed, has a remaining authorization to repurchase approximately 324,000 shares. During the fourth quarter of 2012, the Company's previously announced shelf offering on Form S-3 with the Securities and Exchange Commission ("SEC") became effective.Under the shelf registration statement, the Company may offer and sell from time to time in the future, in one or more offerings, common stock, preferred stock, debt securities, warrants, depositary shares, or units consisting of any combination of the foregoing.The aggregate offering price of all securities that could be sold under the registration statement may not exceed $60 million. The Company's estimated total risk-based capital ratio at December 31, 2012, was 18.4%, significantly exceeding the required minimum of 10% to be considered a well-capitalized institution.The ratio of tangible common equity to total tangible assets was 10.6% as of December 31, 2012. Looking ahead, the Company intends to maintain its capital strength at the current level to support growth and its acquisition activities.Accordingly, future stock buybacks and future dividends will be premised largely on the Company's future earnings power rather than a return of capital to stockholders.As previously announced, it is not currently anticipated that any quarterly dividends will be paid in 2013, but that regular quarterly dividends will be reinstated in 2014. Fourth Quarter 2012 Results of Operations Highlights of the Company's results for the fourth quarter of 2012 include: · Net income of $2.4 million or $0.31 per diluted share, up 80% from net income of $1.4 million or $0.17 per diluted share for the fourth quarter of 2011 and up 22% from $2.0 million or $0.25 per diluted share for the third quarter of 2012; · Excluding special items for each quarter, net income was $1.2 million or $0.16 per diluted share for the fourth quarter of 2012 versus net income of $1.0 million or $0.13 per diluted share for the year-earlier quarter and $1.5 million or $0.19 per diluted share for the third quarter of 2012 (see reconciliation of non-GAAP items); · Loan growth, excluding loans acquired through FDIC-assisted acquisitions, of $151.3 million or 35% for 2012 and $43.8 million or 8% on a linked-quarter basis; · A decrease in loans acquired through FDIC-assisted acquisitions of $41.9 million or 33% for 2012 and a decrease of $8.8 million or 9% on a linked-quarter basis; · A slight increase in provision for loan losses, excluding FDIC-acquired loans, of $5,000 to $600,000 for the fourth quarter of 2012 compared with $595,000 for the same quarter for 2011 and a decrease of $150,000 compared with $750,000 for the third quarter of 2012; -MORE- HBOS Reports Fourth Quarter 2012 Results Page 3 January 24, 2013 · Provision for loan losses for the fourth quarter of 2012 of $1.9 million for FDIC-acquired loans with approximately 80% of the losses reimbursable by the FDIC compared with no provision expense on such loans for the fourth quarter of 2011 and $1.2 million for the third quarter of 2012; and · Annualized net charge-offs of 0.05% for the fourth quarter of 2012 were in line with the 0.04% experienced for the fourth quarter of 2011 and represented a significant decline from 0.24% for the third quarter of 2012. The $1.1 million improvement in reported quarterly earnings for the fourth quarter of 2012 compared with the same period in 2011 primarily resulted from the following items: · Improved net interest income of $5.3 million; offset by · Reduced non-interest income of $300,000; · Increased non-interest expense of $1.6 million; and · Increased provision expense for FDIC-acquired loan losses of $1.9 million, with approximately 80% of the losses reimbursable by the FDIC. Net interest income for the fourth quarter of 2012 increased 58% to $14.5 million from $9.2 million in the year-earlier quarter, primarily reflecting an increase in interest-earning assets related to both acquisitions and organic growth and a reduction in the cost of interest-bearing deposits.The Company's net interest margin was 6.37% for the fourth quarter of 2012, an increase of 60 basis points over 5.77% on a linked-quarter basis and 218 basis points over 4.19% in the year-earlier period.The improvement in the fourth quarter of 2012 net interest margin on a linked-quarter basis was driven by an increase in loan yields on the Company's FDIC-assisted loan portfolios, coupled with a decline in the cost of interest-bearing deposits as rates continue to reset to lower levels.Excluding purchase accounting adjustments, which include FDIC-assisted loan discount accretion from the net interest margin, the core net interest margin was 3.19% for the fourth quarter of 2012, an increase of 77 basis points from 2.42% for the same quarter in 2011, but a decline of 13 basis points from 3.32% on a linked-quarter basis. In the fourth quarter of 2012, the Company continued to achieve loan growth, with its loan portfolio increasing $43.8 million organically on a linked-quarter basis and advancing $151.3 million overall compared with the year-earlier quarter.For the fourth quarter of 2012, the Company's loan portfolio, including loans acquired through FDIC-assisted acquisitions, totaled $670.0 million, which increased $35.1 million on a linked-quarter basis.Total deposits stood at $869.6 million at the end of the fourth quarter of 2012, up 3% or $24.5 million on a linked-quarter basis from $845.1 million, but down from $884.2 million compared with the year-earlier quarter.The linked-quarter increase in deposits was primarily driven by core deposit growth of $15.2 million and wholesale deposit growth of $22.8 million offset in part by $13.5 million in planned runoff of retail time deposits. Non-interest income for the fourth quarter of 2012 decreased 9% to $2.9 million from $3.2 million in the year-earlier quarter, primarily driven by a negative swing in the accretion for the FDIC loss-share receivable of $2.7 million, which was partially offset by an increased gain on sale of securities of $1.3 million and improvements in mortgage banking fees of $685,000, brokerage fees of $165,000, and bankcard services income of $103,000.Non-interest expense for the fourth quarter of 2012 increased 15% to $12.1 million from $10.5 million in the year-earlier quarter, primarily driven by increased foreclosure expense on FDIC-acquired assets of $457,000, increased salaries and employment benefits of $410,000, increased foreclosure expense, excluding FDIC-acquired assets, of $332,000, and loss on sale and write-downs of other real estate assets, excluding FDIC-acquired, of $307,000. -MORE- HBOS Reports Fourth Quarter 2012 Results Page 4 January 24, 2013 Accounting for FDIC-Assisted Loans The Company performs ongoing assessments of the estimated cash flows of its acquired FDIC-assisted loan portfolios.The fair value of the FDIC-assisted loan portfolios consisted of $72.4 million in covered and $11.9 million in non-covered loans at the end of the fourth quarter of 2012 compared with $78.8 million in covered and $14.3 million in non-covered loans at the end of the third quarter of 2012.The principal balance of the FDIC-assisted loan portfolios totaled $152.1 million at the end of the fourth quarter of 2012 compared with $171.6 million as of the end of the third quarter of 2012.The details of the accounting for the FDIC-assisted loan portfolios for the fourth quarter of 2012 are as follows: · Covered loans acquired in FDIC-assisted acquisitions decreased $6.3 million to $72.4 million; · Non-covered loans acquired in FDIC-assisted acquisitions decreased $2.4 million to $11.9 million; · The FDIC loss-share receivable associated with covered loans acquired in FDIC-assisted acquisitions decreased $7.0 million to $60.7 million; · The negative accretion for the FDIC loss-share receivable was $2.8 million; · Provision expense for individually assessed loans acquired in FDIC-assisted acquisitions was $1.9 million; · The non-accretable discount decreased $8.2 million to $46.0 million; and · The accretable discount decreased $2.6 million to $21.8 million. For the fourth quarter of 2012, provision expense of $1.9 million was recorded for loan charge-offs on individually assessed loans acquired in FDIC-assisted acquisitions not provided for by the discount, with approximately 80% of the charge-offs reimbursable by the FDIC.The provision expense for these loans did not affect the Company's loan loss reserve.The FDIC loss-share receivable associated with covered FDIC-assisted loans decreased $7.0 million from $67.7 million for the prior quarter to $60.7 million, primarily driven by reimbursements received from the FDIC of $4.0 million and negative accretion of $2.8 million affecting the loss-share receivable asset associated with the improvement in expected cash flows of the loss-share performing portfolios.A FDIC true-up (claw back) liability was recorded as an expense, which reduced non-interest income for the current quarter by $219,000.This true-up was driven by an improvement in estimates of expected cash flows for both FDIC-assisted acquisitions covered under loss-sharing agreements. The non-accretable discount decreased to $46.0 million at the end of the fourth quarter of 2012 from $54.2 million on a linked-quarter basis, primarily driven by the clearing of $4.2 million of discount in conjunction with the resolution of FDIC-assisted loans and transfers to accretable discount of $4.0 million.The accretable discount decreased to $21.8 million for the fourth quarter of 2012 from $24.4 million on a linked-quarter basis, primarily due to loan discount accretion of $6.6 million for the current quarter, which compares with $4.8 million on a linked-quarter basis partially offset by the transfer from the non-accretable discount as a result of the improvement in cash flows. Asset Quality Annualized net charge-offs to average outstanding loans, excluding loans acquired in FDIC-assisted acquisitions, were 0.05% for the fourth quarter of 2012 compared with 0.24% for the linked-quarter and in line with the 0.04% experienced for the fourth quarter of 2011.Total non-performing assets, excluding assets acquired in FDIC-assisted acquisitions, decreased to $17.3 million or 1.58% of total assets compared with $17.8 million or 1.68% of total assets for the linked-quarter, but increased from $10.4 million or 0.95% of total assets from 2011.Non-performing loans totaled $14.7 million, down from $16.4 million for the linked-quarter, but up from $7.0 million for 2011. -MORE- HBOS Reports Fourth Quarter 2012 Results Page 5 January 24, 2013 The primary reason for the increase in non-performing assets from 2011 was the migration of two relationships totaling $6.0 million to non-performing status during the third quarter of 2012.One of the relationships totaling $3.5 million was classified a troubled-debt restructuring and additional collateral of $6.1 million has been secured.The other relationship was a Chapter 11 bankruptcy where the collateral deficiency is fully reserved as of the current quarter.Both of these relationships were previously identified as criticized assets.Other real estate owned and repossessed assets, excluding assets acquired in FDIC-assisted acquisitions, totaled $2.7 million for the fourth quarter of 2012, up from $1.4 million for the linked-quarter, but down from $2.9 million for 2011. The provision for loan losses on non-FDIC-acquired loans slightly increased to $600,000 for the fourth quarter of 2012 from $595,000 for the same quarter in 2011, primarily driven by organic loan growth offset in part by improving net charge-off trends.For the fourth quarter in 2012, the allowance for loan losses represented 1.55% of total loans outstanding, excluding loans acquired in FDIC-assisted acquisitions, versus 1.57% for the linked-quarter and 1.72% for the same quarter in 2011. About Heritage Financial Group, Inc. and HeritageBank of the South Heritage Financial Group, Inc. is the holding company for HeritageBank of the South, a community-oriented bank serving primarily South Georgia, North Central Florida and Eastern Alabama through 20 full-service branch locations, 13 mortgage offices, and 4 investment offices.As of December 31, 2012, the Company reported total assets of approximately $1.1 billion and total stockholders' equity of approximately $121 million.For more information about the Company, visit HeritageBank of the South on the Web at www.eheritagebank.com and see Investor Relations under About Us. Cautionary Note Regarding Forward Looking Statements Except for historical information contained herein, the matters included in this news release and other information in the Company's filings with the Securities and Exchange Commission may contain certain "forward-looking statements," within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.These statements can be identified by the fact that they do not relate strictly to historical or current facts and often use words or phrases "opportunities," "prospects," "will likely result," "are expected to," "will continue," "is anticipated," "estimate," "project," "intends" or similar expressions.The forward-looking statements made herein represent the current expectations, plans or forecasts of the Company's future results and revenues.The Company intends such forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in the Private Securities Reform Act of 1995 and includes this statement for purposes of these safe harbor provisions.These statements are not guarantees of future results or performance and involve certain risks, uncertainties and assumptions that are difficult to predict and are often beyond the Company's control.Actual outcomes and results may differ materially from those expressed in, or implied by, any of these forward-looking statements.Investors should not place undue reliance on any forward-looking statement and should consider the uncertainties and risks, discussed under Item 1A. "Risk Factors" of the Company's 2011 Annual Report on Form 10-K and in any of the Company's subsequent SEC filings.Further information concerning the Company and its business, including additional factors that could materially affect the Company's financial results, is included in its other filings with the SEC. -MORE- HBOS Reports Fourth Quarter 2012 Results Page 6 January 24, 2013 HERITAGE FINANCIAL GROUP, INC. Unaudited Reconciliation of Non-GAAP Measures Presented in Earnings Release (Dollars in thousands, except per share data) Three Months Ended Twelve Months Ended December 31, Sept. 30, December 31, Total interest income $ Loan held for sale – fair value election – – ) ) – Adjusted interest income $ Total non-interest income $ Mortgage banking activities – fair value election – – ) ) – (Gain) loss on sale of securities and securities impairment ) 25 ) ) ) Accrual of FDIC acquisitions estimated true-up liability – – (Gain) loss on acquisitions – – 90 56 ) Adjusted non-interest income $ Total non-interest expense $ Salaries and employee benefits – early retirement program – – ) ) – Acquisition-related expenses (3 ) Adjusted non-interest expense $ Net income as reported $ Total adjustments, net of tax* ) Adjustment for state tax credits ) ) – – – Adjusted net income $ Diluted earnings per share $ Total adjustments, net of tax* ) Adjusted diluted earnings per share $ * The effective tax rate is used for the period presented to determine net of tax amounts. Net Income and Diluted Earnings Per Share are presented in accordance with Generally Accepted Accounting Principles (GAAP).Adjusted Noninterest Income, Adjusted Noninterest Expense, Adjusted Net Income and Adjusted Diluted Earnings Per Share are non-GAAP financial measures.The Company believes that these non-GAAP measures aid in understanding and comparing current-year and prior-year results, both of which include unusual items of different natures.These non-GAAP measures should be viewed in addition to, and not as a substitute for, the Company's reported results. -MORE- HBOS Reports Fourth Quarter 2012 Results Page 7 January 24, 2013 HERITAGE FINANCIAL GROUP, INC. Unaudited Financial Highlights (Dollars in thousands, except per share data) Three Months Ended December 31, Twelve Months Ended December 31, Interest income $ Interest expense Net interest income Provision for loan losses Provision for loan losses – covered – – Provision for loan losses – non covered – – 12 – Net interest income after provision for loan losses Non-interest income Non-interest expense Income before income taxes Income tax expense (benefit) ) Net income $ Net income per share: Basic $ Diluted $ Weighted average shares outstanding: Basic Diluted Dividends declared per share $ Dec. 31, Sept. 30, Dec. 31, Total assets $ $ $ Cash and cash equivalents Interest-bearing deposits in banks Securities available for sale Loans Allowance for loan losses Total deposits Federal Home Loan Bank advances Stockholders' equity -END- Heritage Financial Group, Inc. Page 1 of 6 Fourth Quarter 2012 Earnings Release Supplement (Unaudited) (Dollars in thousands, except per share data) Three Months Ended Twelve Months Ended December 31, December 31, Income Statement Data Interest income Loans $ Loans held for sale Securities - taxable Securities - nontaxable Federal funds sold 9 15 30 60 Interest-bearing deposits in banks 26 65 Total interest income Interest expense Deposits Other borrowings Total interest expense Net interest income Provision for loan losses Provision for loan losses - FDIC acquired covered - - Provision for loan losses - FDIC acquired non covered - - 12 - Net interest income after provision for loan losses Non-interest income Service charges on deposit accounts Bankcard services income Other service charges, fees & commissions 89 99 Brokerage fees Mortgage banking activities Bank owned life insurance Impairment loss on securities available for sale - ) - ) Gain on sale of securities 18 Gain (loss) on acquisitions - - ) Accretion of FDIC loss-share receivable ) ) ) Other 66 33 Total non-interest income Non-interest expense Salaries and employee benefits Equipment and occupancy Advertising & marketing Professional fees Information services expenses (Gain) loss on sale and write-downs of other real estate owned ) Gain on sale and write-downs of FDIC acquired other real estate ) Foreclosed asset expenses 22 Foreclosed FDIC acquired asset expenses FDIC insurance and other regulatory fees Acquisition related expenses 3 Deposit Intangible expense Other operating Total non-interest expense Income before taxes Applicable income tax (benefit) ) Net income $ Weighted average shares - basic Weighted average shares - diluted Basic earnings per share $ Diluted earnings per share Cash dividend declared per share Heritage Financial Group, Inc. Page 2 of 6 Fourth Quarter 2012 Earnings Release Supplement (Unaudited) (Dollars in thousands, except per share data) December 31, Balance Sheet Data (Ending Balance) Total loans $ $ Loans held for sale Covered loans Allowance for loan losses Total foreclosed assets Covered other real estate owned FDIC loss-share receivable Intangible assets Total assets Non-interest-bearing deposits Interest-bearing deposits Federal Home Loan Bank advances Federal funds purchased and securities sold under agreement to repurchase Stockholders' equity Total shares outstanding Unearned ESOP shares Total shares outstanding net of unearned ESOP Book value per share $ $ Book value per share including unearned ESOP (non-GAAP) Tangible book value per share (non-GAAP) Tangible book value per shareincluding unearned ESOP (non-GAAP) Market value per share Three Months Ended Twelve Months Ended December 31, December 31, Average Balance Sheet Data Average interest-bearing deposits in banks $ Average federal funds sold Average investment securities Average loans Average mortgage loans held for sale Average FDIC loss-share receivable Average earning assets Average assets Average noninterest-bearing deposits Average interest-bearing deposits Average total deposits Average federal funds purchased and securities sold under agreement to repurchase Average Federal Home Loan Bank advances Average interest-bearing liabilities Average stockholders' equity Performance Ratios Annualized return on average assets % Annualized return on average equity % Net interest margin % Net interest spread % Core net interest margin % Core net interest spread % Efficiency ratio % Capital Ratios Average stockholders' equity to average assets % Tangible equity to tangible assets (non-GAAP) % Tier 1 leverage ratio (1) % Tier 1 risk-based capital ratio (1) % Total risk-based capital ratio (1) % Other Information Full-time equivalent employees Banking Mortgage 50 34 50 34 Investments 7 7 7 7 Number of full-service offices 20 22 20 22 Mortgage loan offices 13 11 13 11 Investment offices 4 3 4 3 December 31, 2012 consolidated ratios are estimated and may be subject to change pending the filing of the call report; all other periods are presented as filed. Heritage Financial Group, Inc. Page 3 of 6 Fourth Quarter 2012 Earnings Release Supplement (Unaudited) (Dollars in thousands, except per share data) Five Quarter Comparison for the Three Months Ended 12/31/12 9/30/12 6/30/12 3/31/12 12/31/11 Income Statement Data Interest income Loans $ Loans held for sale Securities - taxable Securities - nontaxable Federal funds sold 9 3 4 15 15 Interest-bearing deposits in banks 26 17 26 37 65 Total interest income Interest expense Deposits Other borrowings Total interest expense Net interest income Provision for loan losses Provision for loan losses - FDIC acquired covered - - Provision for loan losses - FDIC acquired non covered - 12 3 - - Net interest income after provision for loan losses Non-interest income Service charges on deposit accounts Bankcard services income Other service charges, fees & commissions 89 80 73 85 Brokerage fees Mortgage banking activities Bank owned life insurance Life insurance proceeds - Impairment loss on securities available for sale - - - ) Gain on sale of securities 27 42 18 Gain (loss) on acquisitions - ) 34 - 0 Accretion of FDIC loss-share receivable ) Other 66 59 35 33 Total non-interest income Non-interest expense Salaries and employee benefits Equipment and occupancy Advertising & marketing Professional fees Information services expenses (Gain) loss on sale and write-downs of other real estate owned 90 ) (7
